Title: To James Madison from Henry Lee, 8 September 1789
From: Lee, Henry
To: Madison, James


My dear sir.
Berkeley. 8h. Sepr. 89
The last ler. I got from you shewed the little leisure you possessed, & together with other considerations induced me to decline for a time writing to you.
Indeed occupied with matters of a private nature only, I am out of the habit of communication as well as conversation with political affairs. In my tour in the upper country for Mrs Lee[’]s health, I have as much as in my power attended to the progress of the potomac company in the important object which associated them. To their credit it must be acknowledged that the undertaking is among the most useful which could have occupied the human mind, and it is to be lamented that their strength of purse is not correspondent to the enterprize. Yet such has been the wise and persevering exertions of the President & directors, that the navigation of the river from fort cumberland to the great falls will be generally used in the transportation of the present crop to market. In Shepherds town I saw the other day four boats just completed the property of one merchant, which will in one trip convey three hundred barrels of flower. Every where above boats are building, the owners of some of which contemplate employment not only in the carriage of our produce to market but also in the transportation of European manufactures to the western settlements.
Strange it is with what rapidity the idea of connecting the atlantic country with the west by means of this navigation has seized the minds of all orders. Nor is it to be wondered at, when the subject is fully enquired into.
The views of thousands are pointed to establishments over the mountains for the support of numerous familys. The great objection to characters of reflexion & weight, to the execution of these views has been hitherto, the apprehension, that the country of their choice was by nature severed from the country of their birth. The discovery recently & universally received that the east & the west may & ought to continue members of the same govt. has done away this bar to emigration, & men respectable in character family & fortune begin to leave us in every quarter—they go now with the persuasion that we shall continue long to be one people & that the potomack river will strengthen our connexion by the easy exchange it affords of those things mutually wanted.
But I beleive their reasoning on this subject presumes that the national policy will lend its aid to the accomplishment of this happy event. They consider the fixture of the imperial city on the northern banks of the potomac indubitable. Suggestions to the contrary fill every mind with passions indicative of disagreeable consequence to our peace unity & harmony. What the event might do I cannot say, perhaps the moderation peculiar to american character would soon get the better of early disgust. But in the present unsettled state of the fœderal govt. danger is to be apprehended from a decision of the question concerning the permanent seat. Better would it be in my mind to wait a little longer, let the influence & good of the new constitution be felt among the people & let the edge of opposition be blunted. No injury can result from delay, & much mischeif may be done by precipitation. Indeed the public mind ought to be gradually prepared for the event & if possible should go hand in hand with the measure, otherwise discontent & great discontent will ensue, decide as you may.
It is not conceivable to you at a distance, how the inhabitants of the So. potomac country feel on this subject.
I am told their brethren on the north side are if possible more impressed with hopes & fears. Together they form a most respectable body & I really beleive are the most wealthy set of husbandmen in proportion to the extent of country within these States. They inhabit a region as delightful & as fertile as bounteous heaven ever gave to man. They enjoy the highest health and are hardy in war & industr[i]ous in peace. My thoughts have taken this turn on hearing yesterday that Mr. White was summond to Congress from a presumption the seat of govt. would be fixed. If precip[i]tation or evident trick should be connected with the decision, clamor & mischeif will proportionately encrease. Carlisle is the most suitable spot in Pensylvania for the interest of potomac, if hard necessity should force you to fix in that state.
How happens it that your house should determine to rise on the 22—much important business, essential indeed, not done & yet this question so full of thorns, so inopportunely introduced—Many gentlemen from the south too absent, & the union not completed. What will No. Carolina say, the very moment she is about to unite, a matter of the highest consequence is unseasonably determined, for if you rise agreable to your vote, the decision must be not only unseasonable but hasty & puerile. Already has the hopes of some of the best friends to govt. abated, pray be careful how you add to the causes of disgust. Farewel. Yours truely & affy
Henry Lee
I send this ler. to Frederic town, when to [sic] may reach you I dont know—have you heard from Mr. Jefferson.
